             Case 1:20-cv-00717-MN Document 6 Filed 06/19/20 Page 1 of 2 PageID #: 144




                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

         NITETEK LICENSING LLC,                        )
                                                       )
                      Plaintiff,                       )
                                                       )
               v.                                      ) C.A. No. 20-717-MN
                                                       )
         CRANE MERCHANDISING                           )
         SYSTEMS, INC.,                                )
                                                       )
                      Defendant.                       )

                      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

                IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and Defendant

         Crane Merchandising Systems, Inc. (“Crane”), through their undersigned counsel and subject to

         the approval of the Court, that Crane’s time to move against, answer, or otherwise plead in

         response to the Complaint for Infringement of Patent is hereby extended to and including

         July 22, 2020.


         CHONG LAW FIRM P.A.                              YOUNG CONAWAY STARGATT &
                                                          TAYLOR, LLP

         /s/ Jimmy Chong                                  /s/ Samantha G. Wilson
         Jimmy Chong (No. 3849)                           Adam W. Poff (No. 3990)
         Chong Law Firm P.A.                              Samantha G. Wilson (No. 5816)
         2961 Centerville Road, Suite 350                 Rodney Square
         Wilmington, DE 19808                             1000 North King Street
         (302) 999-9480                                   Wilmington, DE 19801
         chong@chonglawfirm.com                           (302) 571-6600
                                                          apoff@ycst.com
         Attorneys for Plaintiff                          swilson@ycst.com

                                                          Attorneys for Defendant

         Dated: June 19, 2020




26669648.1
             Case 1:20-cv-00717-MN Document 6 Filed 06/19/20 Page 2 of 2 PageID #: 145




                SO ORDERED this ___ day of June, 2020.


                                         ____________________________________________
                                         THE HONORABLE MARYELLEN NOREIKA
                                         UNITED STATES DISTRICT JUDGE




26669648.1

                                                  2
